U.S. Bancorp Fund Services LLC 2020 East Financial Way Suite 100 Glendora, CA 91741 February 29, 2008 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management 100 F Street, N.E. Washington, DC 20549 Re: Masters Select Funds Trust (the “Trust”) File Nos.: 333-10015 and 811-07763 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits Post-Effective Amendment No. 38 to the Trust’s Registration Statement for the purpose of adding the sub-advisors Reed Conner & Birdwell, LLC and Northern Cross, LLC to the Trust as disclosed in the Supplements to the Trust’s Registration Statement made pursuant to Rule 497(e) of the 1933 Act and filed on June 4, 2007 (accession number 0000894189-07-001650) and October 5, 2007 (accession number 0000894189-07-002956), respectively.Pursuant to Rule 485(a)(1), the Trust anticipates that this filing will be effective 60 days after receipt of this filing.At or about that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Post-Effective Amendment.The purpose of that filing will be to update any missing information and/or file updated exhibits to the Registration Statement. Please note that the Prospectus and SAI relating to the Trust were reviewed by the Staff as Post-Effective Amendment No. 31, filed pursuant to Rule 485(a)(1) on March 22, 2006 (accession number 0000894189-06-000763).No change in the investment objective, policies, techniques or other material aspects of the Trust’s operations is contemplated, except for the changes noted above.Therefore, pursuant to Release No. IC-13768, the Trust requests that this Post-Effective Amendment be afforded limited and expedited review. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626)914-7363. Sincerely, /s/Elaine E. Richards Elaine E. Richards, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
